RYDER, Judge.
Appellant appeals the judgments and sentences against him for felonious possession of a firearm, carrying a concealed firearm, and aggravated battery.
Four of the five points on appeal raised by appellant relate to his trial. All of those points are without merit, therefore, we find his trial was properly conducted and we affirm the judgment of guilt.
Appellant’s remaining point on appeal has merit. The crime of which appellant was convicted occurred on September 22, 1984. The law concerning restitution in effect at the time was section 775.089, Florida Statutes (1983). This court has consistently held that prior to the amendment of the statute effective October 1,1984, notice and opportunity to be heard is required before restitution can be imposed. Gibbons v. State, 479 So.2d 284, 285 (Fla. 2d DCA 1985); Harris v. State, 452 So.2d 1041, 1042 (Fla. 2d DCA 1984). Appellant was not given notice and an opportunity to be heard before the imposition of restitution.
*889We reverse the order of restitution and remand for reconsideration of that issue upon proper notice. Nothing we say here precludes the imposition of restitution after proper notice and hearing. Otherwise, the judgments and sentences are affirmed.
GRIMES, A.C.J., and HALL, J., concur.